Title: From Thomas Jefferson to Madame Denise Broutin, 13 July 1789
From: Jefferson, Thomas
To: Broutin, Madame Denise



à Paris ce 13me. Juillet 1789.

Madame Broutin s’occupant d’un jardin Anglois, Monsieur Jefferson a pensé qu’elle pourroit avoir plaisir à voir un livre traduit de l’Anglois où ce sujet est superieurement traité. A des principes très fondés, l’Auteur (M. Whateley) ajoute des descriptions exactes et pittoresques des jardins les plus celebres de l’Angleterre.—Monsieur Jefferson prie donc Madame Broutin de lui accorder la grace de l’accepter. Si elle y trouve de quoi se servir dans l’embellissement de sa belle campagne, il sera enchante d’y avoir contribué  quelque peu que ce soit. Si par hazard Madame Broutin possede deja le livre, Monsieur Jefferson n’aura alors que la consolation d’avoir prouvé son empressement de lui faire quelque chose d’agreable. Il la prie, en tout cas, d’agreer l’hommage de ses respects, et de son attachement très sincere.
